          Case 1:20-cv-10884-ADB Document 9 Filed 06/29/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 NATASHA SARRO,                                       *
                                                      *
                Plaintiff,                            *
                                                      *
                v.                                    *
                                                      *    Civil Action No. 1:20-cv-10884-ADB
 LAS CRUCES POLICE DEPARTMENT and                     *
 A.T.F.,                                              *
                                                      *
                Defendants.                           *
                                                      *


                                              ORDER

BURROUGHS, D.J.

       On May 11, 2020, the Court ordered Plaintiff Natasha Sarro (“Sarro”) to file an amended

complaint that complied with the basic pleading requirements of the Federal Rules of Civil

Procedure. [ECF No. 4]. On May 28, 2020, Sarro requested, and was granted, an extension of

time until June 19, 2020 to comply with the Court’s Order. See [ECF No. 5; ECF No. 6]. On

June 24, 2020, Sarro filed an untimely unsigned letter, addressed “to whom it may concern,”

alleging civil rights violations, including sexual assault, that occurred upon her arrest for drug

possession in New Mexico. See [ECF No. 8].

       Even if the Court were to construe the letter as an amended complaint, it does not meet

the basic pleading requirements of the Federal Rules of Civil Procedure. First, the letter is not

signed. See Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other paper must be

signed by . . . a party personally if the party is unrepresented.”). Second, as the Court previously

instructed, and as the Federal Rules of Civil Procedure require, Sarro’s claims must be set forth

“in numbered paragraphs, each limited as far as practicable to a single set of circumstances.”


                                                  1
             Case 1:20-cv-10884-ADB Document 9 Filed 06/29/20 Page 2 of 2



Fed. R. Civ. P. 10(b). Furthermore, because doing so promotes clarity, “each claim founded on a

separate transaction or occurrence . . . must be stated in a separate count . . . .” Fed. R. Civ. P.

10(c). Finally, because the letter does not identify the defendants in a caption, it is not entirely

clear who Sarro is suing. Fed. R. Civ. P. 10(a) (“Every pleading must have a caption with the

court's name, a title, a file number . . . . [and] [t]he title of the complaint must name all the

parties . . . .”).

         Sarro is provided a final opportunity to amend her complaint to comply with the Federal

Rules of Civil Procedure and, shall by July 17, 2020, file an amended complaint—a standalone

document—that complies with the Federal Rules of Civil Procedure and this Court’s May 11,

2020 Order. Failing to comply with this Order will result in dismissal of this action without

prejudice. Further extensions are unlikely to be granted.

         SO ORDERED.

June 29, 2020                                                   /s/ Allison D. Burroughs
                                                                ALLISON D. BURROUGHS
                                                                U.S. DISTRICT JUDGE




                                                   2
